         5:20-cv-00678-JD          Date Filed 02/24/21         Entry Number 44          Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   ORANGEBURG DIVISION

Kevin Anthony Hickman,                             )               Case No.: 5:20-cv-0678-JD
                                                   )
                          Petitioner,              )
                                                   )
                    vs.                            )
                                                   )                 OPINION & ORDER
Warden, F.C.I. Edgefield,                          )
                                                   )
                          Respondent.              )
                                                   )

         This matter is before the Court for review of the Report and Recommendation of United

States Magistrate Kaymani D. West (“Report and Recommendation”), made in accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02 of the District of South Carolina 1. Petitioner

filed this petition seeking a Writ of Habeas Corpus on February 10, 2020. (DE 1.) Thereafter,

Respondent filed a Motion to Dismiss for Lack of Jurisdiction on March 30, 2021. (DE 14.)

         The Petitioner filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough review of the Report and Recommendation and the record in this case,

the Court adopts the Report and Recommendation and incorporates it herein.


1
         The recommendation has no presumptive weight, and the responsibility for making a final determination
remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is
charged with making a de novo determination of those portions of the Report and Recommendation to which specific
objection is made. The court may accept, reject, or modify, in whole or in part, the recommendation made by the
magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                       1
       5:20-cv-00678-JD        Date Filed 02/24/21       Entry Number 44         Page 2 of 2




       It is, therefore, ORDERED that Respondent’s Motion to Dismiss (DE 14) is granted, the

petition for Writ of Habeas Corpus is denied, and the petition is dismissed without prejudice. It is

further ORDERED that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.



                                                               _________________________
                                                               Joseph Dawson, III
                                                               United States District Judge

February 23, 2021
Greenville, South Carolina




                              NOTICE OF RIGHT TO APPEAL

       Petitioner is hereby notified that he has the right to appeal this order within thirty (60) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
